DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 are currently pending. Claims 1-3 are amended. No new subject matter is added. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 20170165128 A1, which is continuation of WO 2016/029652 published on 3/26/2016), hereinafter referred to as “Morimoto”.
Regarding claim 1, Morimoto teaches an absorbent article (wearable article (20)) continuous in a longitudinal direction (see Figure 2) and a transverse direction comprising a front elastic belt region (front region (26)), a back elastic belt region (back region (28)), a crotch region (30), a waist opening and two leg openings (the front region and the back region form two leg openings and a waist opening, see Figure 1); the article (20) further comprising a center chassis (main body (38)) comprising an absorbent core (absorbent core (62)) which extends longitudinally from the front elastic belt region to the back elastic belt region (see Figure 2); the front elastic belt region (26) having a front absorbent core stiffness edge wherein the distance from the distal edge to the front absorbent core stiffness edge defines a length L2 (absorbent core (62) has an edge that can define a length L2 from distal edge (88), see below), wherein L2 is no greater than 77mm (L2 appears to be 1/2 the length of LF, see below) (front belt longitudinal length (LF) ranges from 80 mm to 160 mm and therefore the length of L2 would be between 40-80, allowing L2 to be no greater than 77mm), and wherein the front elastic belt region is divided into 3 zones extending in the transverse direction (see below) and defined by its location from the distal edge wherein; 0-50% of L2 is a Zone 1, 50-100% of L2 is a Zone 2, [AltContent: connector]and 
    PNG
    media_image1.png
    760
    655
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Zone 1)][AltContent: textbox (Zone 2)][AltContent: textbox (Zone 3)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (L2)][AltContent: connector]the remainder of the front elastic belt region is a Zone 3 (see below); 
[AltContent: textbox (Zone 3)][AltContent: textbox (Zone 2)][AltContent: textbox (Zone 1)]
    PNG
    media_image3.png
    433
    716
    media_image3.png
    Greyscale
 wherein Zone 1 has a Vertical Stiffness of Z1 (the Vertical Stiffness of Zone 1 is analogous to tensile stress of waist zone (102), determined by the density of elastic body (96), see Figure 3) (the higher the tensile strength the stiffer the zone will be)(see Paragraph [0040]) , Zone 2 has a Vertical Stiffness of Z2 (Zone 2 analogous to tensile strength of distal tummy zone (104), determined by the density of elastic body (96), see Figure 3) (see Paragraph [0040])), and Zone 3 has a Vertical Stiffness of Z3 according to the measurements herein (Zone 3 analogous to tensile strength of proximal tummy zone and front leg zone (106 and 108), determined by the density of elastic body (96) see Figure 3) (see Paragraph [0040]), and having a relationship of Z1<Z2<Z3 (Z3 would have a greater tensile strength (or Vertical stiffness) due to the a concentrated array (124) of elastic bodies see Figure 3)  (Z2 would be greater than Z1 because it would be in closer proximity to Z3) (Z1 would have the least tensile strength for having a basic array (122), see Figure 3); wherein the article (20) having a Stretch Circumference Force (equivalent to the waist circumference force equal to 6.12 N, see Paragraph [0088]) (see Table 2) and a Full Circumference according to the measurements herein (Full circumference is the maximum circumference at 19.5N during tensile testing, see Paragraph [0075]), and wherein each zone comprises: different numbers of layers of materials (elastic bodies (96) may be arrange in different layers/concentration to form basic arrays (122) and concentrated arrays (124) to be disposed in combination in different zones, see Paragraph [0066]) (see Figure 3), different stiffnesses of the materials (elastic bodies (96) can be arranged in an basic arrays (122) and a concentrated array (124) disposed in combination in different zones, see Paragraph [0066])(the zones with a more concentrated array of elastic bodies would have a higher stiffness of material than basic arrays), and different elastic forces (elastic bodies (96) can be arranged in an basic arrays (122) and a concentrated array (124) disposed in combination in different zones of the elastic belt for creating higher and lower tensile strengths, see Paragraph [0066]) (different tensile strengths provide different elastic forces throughout each zone). However, Morimoto does not explicitly disclose wherein the ratio of the Stretch Circumference Force to the Full Circumference is less than 0.01 (N/mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Morimoto et al. to have a ratio of the Stretch Circumference Force to the Full Circumference of less than 0.01 (N/mm) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morimoto et al. would not operate differently with the claimed ratio and since the article providing sag protection and good fit for the entire article the device would function appropriately having the claimed ratio of the Stretch Circumference Force to the Full Circumference. Further, applicant places no criticality on the range claimed, indicating simply that the ratio “less than 0.01 (N/mm)” be within the claimed ranges (specification pg. 7 paragraph 2).
Regarding claim 2, Morimoto further teaches wherein the article has a Stretch Circumference Force of less than 7N according to the measurements herein (6.12 N Waist circumference force is less than 7N, see Table 2).
Regarding claim 5, Morimoto teaches wherein the front elastic belt region (front belt (84)) and the back elastic belt region (back region (86)) form a ring-like elastic belt (form elastic belt (40)), the center of the front elastic belt region is joined to a front waist panel of the center chassis (the center of the front belt (84) is joined to a front waist panel (52) of the main body (38), see Paragraph [0031]), the center of the back elastic belt region is joined to a back waist panel of the center chassis (the center of the back belt (86) is joined to a back waist panel (54) of the main body (38), see Paragraph [0031]), the front and back elastic belt regions each having a left side panel and a right side panel where the central chassis does not overlap (the front and back belt (84 and 86) each having a left side panel and a right side panel (82) where the main body (38) does not overlap, see Paragraph [0031]), wherein the front and back elastic regions each are a laminate of an inner sheet (94), an outer sheet (92), and a plurality of elastic strands sandwiched therebetween (elastic bodies (96), see Figure 2), wherein all of the elastic strands sandwiched between the inner sheet and the outer sheet run in the transverse direction substantially parallel to each other (the belt elastic bodies (96) extend in the transverse direction to provide a ring-like elastic belt, see Paragraph [0034]), the entirety of the length of the belt side edge (LB) of the front elastic belt region (84) is seamed with a certain length of the belt side edge of the back elastic belt region to define a seam length LS (seam length LS, see Figure 3) (see Paragraph [0038]); wherein the back elastic belt region (86) divided into 3 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length LS (the front and back are divided within zones that can be grouped into 3, see above) wherein; 0-30% is a waist zone (waist zone (102) is 0-25%), 30-75% is a tummy zone (distal tummy zone is 25-50%), and 75-100% is a leg zone (proximal tummy zone (106) and leg zone (108) is 50-100%) (see Paragraph [0066]) (the relative percentage of seam length still falls within the ranges).
Regarding claim 6, Morimoto further teaches wherein the tensile stress of Zone 3 is higher than the tensile stress of any of Zones 1 or 2 (Z3 or back proximal tummy zone/leg zone (106 and 108) would have a greater tensile strength due to the concentrated array of elastic bodies (124), see Figure 3) (see Paragraph [0068]).
Regarding claim 7, Morimoto further teaches wherein the tensile stress of the back-tummy zone (106) is higher than the tensile stress of any other zone (see Paragraph [0068]).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claim 1 above, and further in view of Schneider et al. (US 20060035055 A1), hereinafter referred to as “Schneider”.
Regarding claim 3, Morimoto teaches all of the limitations as discussed above in claim 1. However, Morimoto does not explicitly disclose wherein the article has a Fit Circumference Force of more than 2N according to the measurements herein. Fit Circumference is defined as the unloading force at a certain stretch level (see SPEC pg. 9).
Schneider teaches it is well known in the art the absorbent article comprising the elastomeric nonwoven laminate generally has a unloading force which is high enough to overcome the sagging tension forces of an unloaded absorbent article, see Paragraphs [0006-0007]). 
Morimoto and Schneider are analogous art because both deal with an absorbent article.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Morimoto et al. to have a minimum unloading force at a certain stretch level more than 2N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Morimoto et al. would not operate differently with the claimed unloading force and since the unloading would be high enough to overcome the sagging tension forces intended to provide a comfortable fit the device would function appropriately having the claimed unloading force. Further, applicant places no criticality on the range claimed, indicating simply that the unloading force is “more than 2N” be within the claimed ranges (specification pg.9 paragraph 2).
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claim 1 above, and further in view of Kimura et al. (US 5810796 A), hereinafter referred to as “Kimura”.
Regarding claim 4, Morimoto teaches all of the limitations as discussed above in claim 1. However, Morimoto does not explicitly disclose wherein Z3 is less than 65gf according to the measurements herein.
Kimura et al. teaches an absorbent member (10) preferably has a bending stiffness of 0.1 to 0.7 gf (see Col. 2 lines 47-76, Col. 3 lines 1-16).
Morimoto and Kimura are analogous art because both deal with absorbent articles with elastic properties.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the absorbent article of Morimoto and further include wherein a section of the article is less than 65gf, as taught by Kimura. Kimura teaches the lower bending stiffness in its lateral direction provides a comfortable absorbent article which is difficult to deform, feels less foreign to a wearer's body, and causes little leakage (see Col. 1 lines 42-54).
10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claim 1 above, and further in view of Nishikawa et al. (US 20170105883 A1), hereinafter referred to as “Nishikawa”.
Regarding claim 8, Morimoto teaches all of the limitations as discussed above in claim 1 and further teaches wherein the central chassis (38) comprises an absorbent core (62). However, Morimoto does not explicitly disclose an absorbent core comprising a topsheet, a backsheet and an absorbent core positioned between the topsheet and the backsheet, the absorbent core further comprising an absorbent layer and an acquisition layer, wherein the absorbent layer is substantially cellulose free.
Nishikawa teaches an absorbent article (20) (see Figure 16-19) comprising a topsheet (24), a backsheet (26) and the absorbent core positioned between the topsheet and the backsheet (see Paragraph [0058]), the absorbent core further comprising an absorbent layer (liquid-absorbent materials (97)) and an acquisition layer (96), wherein the absorbent layer is substantially cellulose free (see Paragraph [0143]).
Morimoto and Nishikawa are analogous art because both deal with an absorbent article with an absorbent core.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the absorbent core of Morimoto and replace it with the absorbent core of Nishikawa. Nishikawa teaches it may be advantageous for the absorbent layers to be different in order to provide these layers with different functionalities (see Paragraph [0146]).
Regarding claim 9, Morimoto and Nishikawa teach all of the limitations as discussed above in claim 8 and Nishikawa further teaches wherein the front edge of the absorbent layer is disposed distal from the front edge of the acquisition layer edge (front edge of acquisition layer (96) is placed  distal from absorbent layer (97), see below), wherein the front edge of the acquisition layer is the front absorbent core stiffness edge (see below).

    PNG
    media_image4.png
    264
    677
    media_image4.png
    Greyscale
[AltContent: textbox (Distal End)][AltContent: arrow][AltContent: textbox (Front edge (96) is more distal from the front edge of absorbent core (97))]
11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Nishikawa as applied to claim 8 above, and further in view of Roe et al. (US 20150065973 A1), hereinafter referred to as “Roe”.
Regarding claim 10, Morimoto and Nishikawa teach all of the limitations as discussed above in claim 8. However, Morimoto and Nishikawa do not explicitly disclose wherein the absorbent layer comprises a longitudinally extending channel, the channel being substantially free of absorbent material.
Roe teaches a absorbent article (20) comprising a topsheet (24), back sheet (25), absorbent core (28) having a distribution layer (54) and an acquisition layer (52), wherein the liquid management system or absorbent layer (50) comprises a longitudinally extending channel (49), the channel being substantially free of absorbent material (channels are formed by zones substantially free of, or free of, acquisition or distribution material, see Paragraph [0124]).
Modified Morimoto and Roe are analogous art because both deal with an absorbent article. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the absorbent core of modified Morimoto and further include longitudinally extending channels, as taught by Roe. Roe teaches the absorbent articles can benefit from additional channel and/or pocket configurations that improve urine and feces management and leakage prevention in absorbent articles and improved comfort for the wearer (see Paragraph [0007]).
Regarding claim 11, modified Morimoto and Roe teach all of the limitations as discussed above in claim 10 and Roe further teaches wherein a channel (49) is further formed in the acquisition layer (channels are formed by zones substantially free of, or free of, acquisition or distribution material, see Paragraph [0124]), wherein the channel in the acquisition layer at least partially matches the channel of the absorbent layer in the thickness direction (the width of the distribution layer (54) matches the width of the acquisition layer (52), see Figure 2).
Response to Arguments
12.	Applicant’s arguments, see pg.1, filed 06/27/2022, with respect to objection of claim 3 have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 
13.	Applicant’s arguments, see pg. 1, filed 06/27/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection of claims 1-3 has been withdrawn. 
14.	Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
15.	Specifically, applicant argues newly amended claim 1 reciting “each zone comprises: different number of layers of materials, different stiffness of the materials, and different elastic forces” would overcome the prior art of Morimoto.
In response, the examiner respectfully disagrees that Morimoto fails to disclose all of the limitations of newly amended claim 1. As mapped above, Morimoto teaches that elastic bodies (96) can be arranged in an basic arrays (122) and a concentrated array (124) disposed in combination in different zones, see Paragraph [0066]. It can be seen through Figures 3-5 that a different concentrations of elastic bodies can be present within the different zones of the belt (40). Ultimately having different layers of elastic bodies would change the characteristic of each zone, i.e. elastic properties, stiffness, tensile strength, etc. Paragraph [0067]-[0069] also discloses the profiling and arrangement of the elastic bodies may provide certain advantages such as providing a shaped waist belt that conforms well to the human body. Therefore, claim 1 and the subsequent claims would still be anticipated by Morimoto.
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (9/9/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        11 September 2022